HamiltoN, Judge,
delivered tbe following opinion:
Tbis comes up to be beard on tbe petition of tbe Porto Rico Coal Company showing that they bave paid out $10.75 for tbe burial of tbe dead seaman John Reed, and now asking for reimbursement. Tbe funds of tbis sailor, under $300, bave been paid into court.
Section 4544 of tbe Revised Statutes of tbe United States, Comp. Stat. 1913, § 8333, provides as follows:
“Sec. 4544. If tbe money and effects of any seaman or apprentice paid, remitted, or delivered to tbe circuit court, including tbe moneys received for any part of bis effects wbicb bave been sold, either before delivery to tbe circuit court, or by its directions, do not exceed in value the sum of three hundred dollars, then, subject to tbe provisions hereinafter contained, and to all such deductions for expenses incurred in respect to tbe seaman or apprentice, or of bis money and effects, as tbe said court thinks fit to allow, tbe court may pay and deliver tbe said money and effects to any claimants who can prove themselves either to be bis widow or children, or to be entitled to tbe effects *689of tbe deceased under bis will, ox under any statute, or at common law, or to be entitled to procure probate, or take out letters of administration or confirmation, although no probate or letters of administration or confirmation have been taken out, and shall be thereby discharged from all further liability in respect of the money and effects so paid and delivered; or may, if it thinks fit so to do, require probate, or letters of administration or confirmation, to be taken out, and thereupon pay and deliver the said money and effects to the legal personal representatives of the deceased; and if such money and effects exceed in value the sum of three hundred dollars, then, subject to deduction for expenses, the court shall pay and deliver the same to the legal personal representatives of the deceased.”
This seems to authorize the court to pay, or recognize the payment of, necessary expenses connected with the seaman’s fund, and must therefore include such an expense as his burial. It appears to the court, therefore, that the expense in question is one covered by the section, and that the petition should be granted. It is true the bill has been paid, but it was paid as an act of charity or necessity and the paying party should not suffer. He will be subrogated to the claim the undertaker would have had himself.
The clerk is therefore directed to pay the petitioner the sum of $10.75 expended for that purpose, taking a proper voucher therefor.